DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This action is in response to remarks submitted on 2/16/2021, in which claims 1-13 were presented for further examination. Applicant’s remarks and amendments to the claims were considered with the following results:
In response to the last Office Action: 
Claims 1-6, 8-9, and 13 are currently amended. 
No claims are currently cancelled.
Claims 1-13 are pending.
 The previous objection to the drawing has been withdrawn –as necessitated by applicant’s submission of replacement drawing sheets correcting the previous discrepancy.
The previous objection to the title of the invention will be maintained. See title objection below. 
The previous objection to the abstract of the invention has been withdrawn –as necessitated by applicant’s amendments to the abstract of the invention. See replacement abstract sheet dated 2/16/2021.
The previous objection to the specification has been withdrawn –as necessitated by applicant’s clarifying amendments to the claims and supplemental drawings. 
The previous claim objection to claims 1 and 12 has been withdrawn –as necessitated by applicant’s amendments to the impacted claims. 
The previous 35 USC § 112(b) rejection of claims 1-13, requesting clarification of select claimed elements, has been withdrawn –as necessitated by applicant’s amendments to the impacted claims. 
The previous 35 USC § 112(b) rejection of claims 1-12, in response to a 35 USC § 112(f) interpretation, will be maintained. See response to argument section below. 

Response to Arguments
The applicant’s remarks and/or arguments filed 2/16/2021, requesting reconsideration of claims 1-13, have been fully considered. 

The examiner is entitled to give the claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1] Interpretation of Claims-Broadest Reasonable Interpretation. The applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).

Applicant amended independent claims 1 and 14 to disclose the functional units as being part a “machine readable, non-transitory computer-readable medium” to overcome the previous 35 U.S.C. 112(b) rejection.

The examiner notes placing the generically claimed components on a medium does not overcome the previous 35 U.S.C. 112(b) rejection as the nature of the generically claimed elements are still unclear. For example, it is unclear whether the claimed “information providing apparatus” correlates to the “information providing unit” depicted in FIG. 4. Further, let’s assume the “first machine readable, non-transitory computer–readable medium” is simply memory, the generically claimed components within the claim language would still be unclear. In this context, the generically claimed placeholders can be mere instructions or they can be physical sub-components of the assumed memory element. As a result, the examiner notes applicant’s amendments and arguments are not persuasive. The examiner suggests applicant carefully review the claim language and instant specification and clearly provide (on the record) specific details as to the structure, materials, and/or acts for the generically claimed placeholders.

Applicant amended claims 1, 12, and 13, and asserts the amended claims are allowable over Kennewick (US PGPub 20140288934). 



It should be noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner finds the title of the invention, “SYSTEM FOR PROVIDING DESTINATION ESTIMATE AND METHOD FOR DESTINATION ESTIMATION”, does not sufficiently describe the current scope of the claims. The examiner suggests applicant amend the title of the invention to at least incorporate aspects of the limitations encompassing voice recognition and/or speech sentence features. Appropriate action is required. Further, the examiner notes informative value in indexing, classifying, searching, etc. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. See MPEP § 1302.04(a)”. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: information providing apparatus, voice recognition unit, behavior history generation unit, destination specification unit, behavior estimation unit, user authentication unit, terminal authentication unit, behavior history management unit in claims 1-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. At least instant specification, FIG. 2-5, disclose each of the elements noted above. FIG. 2-3, and FIG. 4-5, disclose for the information providing apparatus and the server. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1-12 disclose (directly or indirectly) limitations, “information providing apparatus, voice recognition unit, behavior history generation unit, destination specification unit, behavior estimation unit, user authentication unit, terminal authentication unit, behavior history management unit”, which invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to explicitly disclose the complete structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The examiner notes it is unclear whether the information providing unit disclosed in FIG. 4 correlates to the information providing apparatus as claimed. Further, the examiner notes it is unclear whether the generically claimed placeholders are mere instructions or are physical sub-components of the first machine readable, non-transitory computer-readable medium. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Appropriate action is required. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 13 is directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Step 
Analysis (representative claim 13)
1: Statutory Category?
Yes. The method, as claimed in claim 13, is directed to a process.
2A – Prong 1: Judicial Exception Recited?
Yes. The claim recites limitations associated with making determination about a vehicle. The claim is a method claim that recites five steps; however, the claim contains contingent/conditional limitations, and does not require the execution of all five steps. The claim in its most basic form (excluding the last limitation) recites: “outputting a speech sentence…, performing a search request…, generating behavior history information…, determining whether a vehicle is parked, and determining whether an input of the destination has been received”. These limitations, as drafted, are functions that, under its broadest reasonable interpretation, covers performance of the limitation by humans in the mind (with the aid of pen and paper) Thus, the claim recites a mental process. Mental processes are defined by the 2019 PEG as including “concepts performed in the human mind (including an observation, evaluation, judgement, opinion”).
2A – Prong 2: Integrated into a Practical Application?
No. The claim recites additional elements such as: “search engine”, “vehicle” or “on-board terminal”. These limitations are recited at a high level of generality (i.e., as a general means of generally linking the use of the judicial exception to a particular technological environment or field of use), and does not provide for any improvement to any of the claimed elements. Further, none of these limitations, taken alone or in combination, integrate the abstract idea into a practical application because they mere are instructions to implement the abstract idea on a computer (see MPEP 2106.05(f)) and they do not impose any meaningful limits on practicing the abstract idea. The additional elements only amount to mere instructions to apply the exception using generic computer components, extra-solution activities and a generic link of the use of the exception to a particular technological environment or field of use. Each of the additional elements is no more than mere instructions to apply the exception using a generically claimed computer components. The claim is directed to the abstract idea.
2B: Claim provides an Inventive Concept?
No. Under the 2019 PEG, a conclusion on whether the claim recite additional elements that amount to significantly more than the judicial exception should be made in view of the claim as a whole. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements only amount to mere instructions to apply the exception using generic computer components, extra-solution activities and a generic link of the use of the exception to a particular technological environment or field of use. Here, the incorporation of  “search engine”, “vehicle” or “on-board terminal in Step 2A (in combination with the remaining limitations of claim 13), is quite similar to the following case the court has described as merely insignificant extra solution activity: Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982);.
For these reasons, there is no inventive concept in the claim, 
and thus it is ineligible.




Claim Objections
Claim 1, and 8-9 are objected to because of the following informalities:  
The impacted claims recite “a search result”. The examiner suggests applicant review the claims and confirm on the record whether the impacted limitations are the same search results disclosed within the first instance of “a search result” within independent claim 1. Applicant’s cooperation is required. 
Further, the examiner notes the claim set has not been thoroughly checked for all possible objections and/or rejections related to clarity and/or antecedent basis issues that are mere drafting oversight, that are similar to the issue identified above, and that similar to the issues raised in the previous non-final rejection dated 11/13/2020. The examiner notes it is applicant's duty to provide claim limitations referring to claimed 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication, US 20140288934, to Michael R. Kennewick et al, hereinafter “Kennewick”, in view of U.S. Patent Application Publication, US 20140136187, to Michael J. Wolverton et al, hereinafter “Wolverton”.

Regarding claim 1, Kennewick teaches an information providing system (Kennewick, ¶ [0063], discloses a navigation architecture) comprising; 
an information providing apparatus mounted on a vehicle (Kennewick, ¶ [0003], discloses these interfaces may often be unsuitable for mobile or vehicular devices (e.g., navigation devices). Further, Kennewick, ¶ [0063], discloses the navigation architecture may be used in conjunction with an electronic device capable of accepting voice-based inputs and providing navigation-related information) having 
a first machine readable, non-transitory computer-readable medium (Kennewick, ¶ [0111], discloses the invention may also be implemented as instructions stored on a machine-readable medium, which may be read and executed by one or more processors. A machine-readable medium may include a mechanism for storing or transmitting information in a form readable by a machine (e.g., a computing device)) further comprising:
a voice recognition unit configured to output a speech sentence for asking a user about a destination and acquire a response voice of the user indicating the destination (Kennewick, ¶ [0056], teaches the navigation agent 225 a may utilize the inference engine 255 to infer keywords or criteria not explicitly provided in the utterance, determine suitable responses to subjective or indeterminate utterances (e.g., selecting a most likely answer to a query, asking a user for more information, etc.), generate events, identify peer affinities, or otherwise generate inferences for resolving navigation-related requests. The inference engine 255 may generate such inferences through awareness of previous context (e.g., through information provided by the context tracking , and 
a behavior history generation unit configured to perform a search request for the destination responded by the user (Kennewick, ¶ [0053], teaches the contextual information may relate to tracked topics, user location, routes traveled, previous requests, user interface state, user behavior, preferences, demographics, or other characteristics, among other types of contextual information. Kennewick, ¶ [0055], teaches the navigation agent 225 a and one or more other agents 225 b-n may compete in analyzing one or more preliminary interpretations of an utterance to generate one or more respective probable interpretations of the utterance. The navigation agent 225 a may then be invoked to process the probable interpretation (e.g., by resolving information contained in the utterance) upon being identified as a “winning” one of the competing agents … Thus, when the navigation agent 225 a generates a probable interpretation that results in being a winning one of the agents 225, the navigation agent 225 a may manage processed for searching, inferring, or otherwise identifying information in light of context to provide voice navigation services using one or more applications 250 (e.g., navigation, grammar generation, location determination, response generation, advertising, device control, or other applications available within architecture 200)) and generate behavior history information including a destination specified based on a search result (Kennewick, ¶ [0053], teaches contextual information relating to a ; and 
a server (Kennewick, ¶ [0063], discloses a server) having 
a second machine readable, non-transitory computer-readable medium (Kennewick, ¶ [0111], discloses the invention may also be implemented as instructions stored on a machine-readable medium, which may be read and executed by one or more processors. A machine-readable medium may include a mechanism for storing or transmitting information in a form readable by a machine (e.g., a computing device)) further comprising:
a destination specification unit configured to perform the search request acquired from the information providing apparatus to a search engine configured to perform an information search, and transmit a search result to the information providing apparatus (Kennewick, ¶ [0054], teaches the navigation agent 225 a may be coupled with various sources of information, and may make use of context, while communicating with various other adaptable agents 225 b-n and other system components to provide voice navigation services. Thus, context, shared knowledge, maps, points of interest, contact lists, user or peer affinities, dynamic grammars, available applications, or various other aspects of the navigation architecture 200 can be shared or otherwise made available to various components, devices, or aspects of the architecture 200. Further, Kennewick, ¶ [0063], teaches voice-based input may be received by the client device (e.g., a personal navigation device), which may communicate with the server to retrieve information, perform a task, process the input, or for other reasons. The server may subsequently return information to the client device in response to the request);  

wherein the information providing apparatus determines whether the vehicle is parked and whether an input destination has been received, and wherein as a result of the vehicle being parked and an input destination not being received the voice recognition unit acquires the response voice from the user by outputting the speech sentence and the behavior history generation unit performs a search request to the server for the destination indicated by the response voice and generates behavior history information that includes the destination specified based on the search result received from the server.
However, Wolverton teaches: 
wherein the information providing apparatus determines whether the vehicle is parked (Wolverton, ¶ [0076], discloses determining that the light the user is referring to is an indicator that the parking brake is turned on) and whether an input destination has been received (Wolverton, ¶ [0076], discloses the input monitor detects speech input), and wherein as a result of the vehicle being parked and an input destination not being received the voice recognition unit acquires the response voice from the user by outputting the speech sentence (Wolverton, ¶ [0096-0097], disclose the method determines whether further clarification or additional information is needed from the user to provide a suitable response to the input. If the method determines the further clarification is unnecessary, the method provides output to the user. Further details are described below with reference to FIG. 6. If further clarification is needed, the vehicle personal assistant prompts the user for clarification or and the behavior history generation unit performs a search request to the server for the destination indicated by the response voice (Wolverton, ¶ [0104-0106], disclose if the method does not detect any input, the method returns to block 302 to continue monitoring the current vehicle context. The lack of a user response to the system-generated output of block 226 may also be noted and stored in computer memory … the computing system 100 to proactively initiate a dialog with the user in response to task and/or condition-based user input 102 and real-time vehicle-related inputs 110, is performed. A human-generated input 102 may be classified as a conditional instruction at block 206 of FIG. 2, if the input 102 contains a task or condition and an action to be performed if the task or condition is satisfied. For example, the user may request the vehicle personal assistant 112 to “Tell me where the closest gas station is if I am running out of gas.” …  In response to the conditional instruction, the method 400 may track the inputs 110 relating to the vehicle 104's fuel level and notify the user of the nearest gas station when the fuel reaches a certain level. To do this, the method 400 may interpret the phrase “running out of gas” as meaning “less than ⅛ of a tank” (based, e.g., on data or rules obtained from the vehicle-specific conversation model 132, the vehicle-specific user's guide knowledge base 140, or the vehicle context model 116)) and generates behavior history information that includes the destination specified based on the search result received from the server (Wolverton, ¶ [0085], discloses such information may be used by the user/vehicle .
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Kennewick, with the teachings of Wolverton, to utilize verbal cues and user contextual 

Regarding claim 2, the modification of Kennewick and Wolverton teaches the claimed invention substantially as claimed, and Kennewick further teaches the behavior history generation unit performs an acquisition request to the destination specification unit for POI information of the destination responded by the user (Kennewick, ¶ [0056], teaches for example, in an exemplary illustration, previous context, shared knowledge, and other information sources may be utilized in conjunction with the inference engine 255 and/or various other components of architecture 200 to enable a human to machine interaction that may occur as follows: User: “Show me restaurants around here.”  Voice User Interface: “All I can find is fast food, which you don't like.”  User: “Okay, how about closer to the hotel?”  Voice User Interface: “Found an Indian restaurant with good reviews.   Want me to call them?”  User: “Yeah go ahead, that sounds good.”), and instructs display of the POI information acquired 57072388.1348 from the destination specification unit (Kennewick, ¶ [0063], teaches voice-based input may be received by the client device (e.g., a personal navigation device), which may communicate with the server to retrieve information, perform a task, process the input, or for other reasons. The server may subsequently return information to the client device in response to the request).  

Regarding claim 3, the modification of Kennewick and Wolverton teaches the claimed invention substantially as claimed, and Kennewick further teaches a behavior estimation unit configured to estimate a destination of the user with use of the behavior history information in a past (Kennewick, ¶ [0062], teaches the response has been personalized by framing directions in terms of one of the user's contacts (i.e., Bob), while an available source of traffic data has been used to provide data-driven directions. In another example, data that may affect routing can be identified and used to recalculate a route or identify alternate routes (e.g., weather data may be used to avoid snowy roads, or event data may be used to avoid a route along which a protest may be occurring). As such, data may be obtained dynamically to identify alternate routes, recalculate routes, or otherwise provide optimal routing service. In various implementations, the source of data may be based on persistent models, dynamically received data (e.g., a given highway may regularly have high volume during rush hour or sporting events), or other information. Routes may be recalculated automatically (e.g., user preferences may dictate that heavy traffic be avoided, or sporting event traffic may not be avoided when the user has tickets to the event), or the user can request recalculation through additional utterances (e.g., “I don't want to sit in traffic, can we go a different way?”)), performs an acquisition request to the destination specification unit for POI information of an estimated destination (Kennewick, ¶ [0062], discloses a question asking to go a different way), and instructs display of the POI information acquired from the destination specification unit (Kennewick, ¶ [0063], teaches voice-based input may be received by the client device (e.g., a personal navigation .  

Regarding claim 4, the modification of Kennewick and Wolverton teaches the claimed invention substantially as claimed, and Kennewick further teaches the voice recognition unit outputs a speech sentence for confirming the destination indicated by the search result to the user (At least, Kennewick, ¶ [0056, 0061-0062], discloses a voice user interface dialog); and the behavior history generation unit specifies the destination in accordance with a confirmation result (Kennewick, ¶ [0056], teaches for example, in an exemplary illustration, previous context, shared knowledge, and other information sources may be utilized in conjunction with the inference engine 255 and/or various other components of architecture 200 to enable a human to machine interaction that may occur as follows: User: “Show me restaurants around here.”  Voice User Interface: “All I can find is fast food, which you don't like.”  User: “Okay, how about closer to the hotel?”  Voice User Interface: “Found an Indian restaurant with good reviews.   Want me to call them?”  User: “Yeah go ahead, that sounds good.”), and generates the behavior history information including the specified destination (Kennewick, ¶ [0056], teaches the inference engine 255 may generate such inferences through awareness of previous context (e.g., through information provided by the context tracking engine 240), short-term or long-term shared knowledge 270, command histories, states of vehicular systems, user interfaces, or other devices, data sources 260, or other available information).  

Regarding claim 5, the modification of Kennewick and Wolverton teaches the claimed invention substantially as claimed, and Kennewick further teaches the behavior history generation unit uses the behavior history information to determine presence or absence of an arrival history to near a current location where a vehicle is parked (Kennewick, ¶ [0099], teaches operation 660 may effectively be a null operation, or may simply include displaying an image associated with the advertisement to allow the user to make an independent choice as to whether or not to stop. However, in a distinct example, the user may have provided a previous voice input indicating a desire to stop driving and eat lunch at some point along the route. Thus, in this example, operation 660 may include a spoken output that brings the restaurant to the user's attention, possibly asking the user whether the route should be temporarily diverted to stop for lunch at the restaurant. Further, Kennewick, ¶ [0105], teaches the inference engine may utilize personal information, such as a user frequently visiting a particular person in the user's address book, to generate an event that suggests rerouting the current route. Thus, in this example, the inference engine may generate the event (which may be detected in operation 620) when the current route or current location information reflects a certain proximity to an address associated with the person in the address book. Operation 650 could then filter the event by determining possible responses or courses of action for handling the event in a manner consistent with the current route); and the voice recognition unit changes contents of a speech sentence for asking the user about a destination in accordance with a determination result (Kennewick, ¶ [0105], teaches information associated with the .  

Regarding claim 6, the modification of Kennewick and Wolverton teaches the claimed invention substantially as claimed, and Kennewick further teaches the voice recognition unit outputs a speech sentence for asking the user whether or not an arrival point closest to a current location where a vehicle is parked is a destination of the user when a number of arrival points with the arrival history is less than a predetermined number (Kennewick, ¶ [0099], teaches operation 660 may effectively be a null operation, or may simply include displaying an image associated with the advertisement to allow the user to make an independent choice as to whether or not to stop. However, in a distinct example, the user may have provided a previous voice input indicating a desire to stop driving and eat lunch at some point along the route. Thus, in this example, operation 660 may include a spoken output that brings the restaurant to the user's attention, possibly asking the user whether the route should be temporarily diverted to stop for lunch at the restaurant. Further, Kennewick, ¶ [0105], teaches the inference engine may utilize personal information, such as a user frequently visiting a particular person in the user's address book, to generate an event that suggests rerouting the current route. Thus, in this example, the inference engine may generate the event (which may be detected in operation 620) when the current route or ; and outputs a speech sentence for asking the user whether or not an arrival point having a largest number of arrivals is a destination of the user when acquiring a response voice of the user indicating that an arrival point closest to near a current location is not a destination of the user (Kennewick, ¶ [0105], discloses frequent visits to Jane’s house prompting the system to ask question whether user would like to stop by Jane’s house).  

Regarding claim 11, the modification of Kennewick and Wolverton teaches the claimed invention substantially as claimed, and Kennewick further teaches the behavior estimation unit estimates a destination of the user with use of the behavior history information when acquiring the behavior history information associated with at least one of a user ID to identify the user or a terminal ID to identify the information providing apparatus, from the server (Kennewick, ¶ [0057], discloses the first utterance establishes a context of “restaurants,” and the voice user interface responds to the utterance in light of a shared knowledge inference indicating that the user does not like fast food. Furthermore, while the second utterance does not explicitly reference a restaurant, the context established in the first utterance can be used to infer the unreferenced information, forming an unambiguous request out of what would otherwise be ambiguous. Further still, long-term shared knowledge 275 about the user (e.g., the user may frequently go to Indian restaurants) and short-term knowledge .  

Regarding claim 12, Kennewick teaches an information providing apparatus mounted on a vehicle (Kennewick, ¶ [0003], discloses these interfaces may often be comprising: 
a machine readable, non-transitory computer-readable medium (Kennewick, ¶ [0111], discloses the invention may also be implemented as instructions stored on a machine-readable medium, which may be read and executed by one or more processors. A machine-readable medium may include a mechanism for storing or transmitting information in a form readable by a machine (e.g., a computing device)) further comprising:
a voice recognition unit configured to output a speech sentence for asking a user about a destination and acquire a response voice of a user indicating the destination (Kennewick, ¶ [0056], teaches the navigation agent 225 a may utilize the inference engine 255 to infer keywords or criteria not explicitly provided in the utterance, determine suitable responses to subjective or indeterminate utterances (e.g., selecting a most likely answer to a query, asking a user for more information, etc.), generate events, identify peer affinities, or otherwise generate inferences for resolving navigation-related requests. The inference engine 255 may generate such inferences through awareness of previous context (e.g., through information provided by the context tracking engine 240), short-term or long-term shared knowledge 270, command histories, states of vehicular systems, user interfaces, or other devices, data sources 260, or other available information); and 
an behavior history generation unit configured to perform a search request to a server for a destination responded by a user (Kennewick, ¶ [0053], teaches the contextual information may relate to tracked topics, user location, routes traveled, previous requests, user interface state, user behavior, preferences, demographics, or other characteristics, among other types of contextual information. Kennewick, ¶ [0055], teaches the navigation agent 225 a and one or more other agents 225 b-n may compete in analyzing one or more preliminary interpretations of an utterance to generate one or more respective probable interpretations of the utterance. The navigation agent 225 a may then be invoked to process the probable interpretation (e.g., by resolving information contained in the utterance) upon being identified as a “winning” one of the competing agents … Thus, when the navigation agent 225 a generates a probable interpretation that results in being a winning one of the agents 225, the navigation agent 225 a may manage processed for searching, inferring, or otherwise identifying information in light of context to provide voice navigation services using one or more applications 250 (e.g., navigation, grammar generation, location determination, response generation, advertising, device control, or other applications available within architecture 200)) and generate behavior history 62072388.1348 information including a destination specified based on a search result received from the server (Kennewick, ¶ [0053], teaches contextual information relating to a navigation domain may be maintained via the context tracking engine 240, short-term shared knowledge 270, and long-term shared knowledge 275, among other things. For example, the contextual information may relate to tracked topics, user location, routes traveled, previous requests, user interface state, user behavior, preferences, demographics, or .  
Kennewick teaches the limitations as identified above. Kennewick does not explicitly teach:
wherein the information providing apparatus determines whether the vehicle is parked and whether an input destination has been received, and wherein as a result of the vehicle being parked and an input destination not being received the voice recognition unit acquires the response voice from the user by outputting the speech sentence and the behavior history generation unit performs a search request to the server for the destination indicated by the response voice and generates behavior history information that includes the destination specified based on the search result received from the server.
However, Wolverton teaches: 
wherein the information providing apparatus determines whether the vehicle is parked (Wolverton, ¶ [0076], discloses determining that the light the user is referring to is an indicator that the parking brake is turned on) and whether an input destination has been received (Wolverton, ¶ [0076], discloses the input monitor detects speech input), and wherein as a result of the vehicle being parked and an input destination not being received the voice recognition unit acquires the response voice from the user by outputting the speech sentence (Wolverton, ¶ [0096-0097], disclose the method determines whether further clarification or additional information is needed from the user to provide a suitable response to the input. If the method determines the further clarification is unnecessary, the method provides output to the user. Further details are described below with reference to FIG. 6. If further clarification is needed, the vehicle personal assistant prompts the user for clarification or otherwise obtains additional inputs … the method determines how to prompt the user for clarification based on the current vehicle context. For example, if the vehicle 104 is parked, the method may prompt the user via spoken natural language, text, graphic, and/or video) and the behavior history generation unit performs a search request to the server for the destination indicated by the response voice (Wolverton, ¶ [0104-0106], disclose if the method does not detect any input, the method returns to block 302 to continue monitoring the current vehicle context. The lack of a user response to the system-generated output of block 226 may also be noted and stored in  and generates behavior history information that includes the destination specified based on the search result received from the server (Wolverton, ¶ [0085], discloses such information may be used by the user/vehicle context analyzer to make inferences about the user's current driving behavior or emotional state. Wolverton, ¶ [0088], discloses the rules and/or templates are, at least initially, general in nature and based on determinations that have been previously made (through, e.g., historical data, research, crowd-sourcing techniques, etc.) about the meaning of the various real-time inputs. The rules and/or templates may be determined according to a broad population of vehicle users, or set according to the user's demographic information and/or other pertinent factors. In some cases, the rules and/or templates can be selected, configured and/or modified by vehicle manufacturer or the .
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Kennewick, with the teachings of Wolverton, to utilize verbal cues and user contextual or preference information for operating the navigation architecture. Modification would have been obvious to one of ordinary skill in the art because utilizing user contextual or preference information will efficiently provide more relevant information to the user. Motivation to do so would be to improve the user’s interaction with the impacted device (Kennewick, ¶ [0036]).

Regarding claim 13, Kennewick teaches an information providing method in an on-boarding terminal (At least, Kennewick, FIG. 3-5, discloses methods for  comprising: 
a first step of outputting a speech sentence for asking a user about a destination and acquiring a response voice of the user indicating the destination (Kennewick, ¶ [0056], teaches the navigation agent 225 a may utilize the inference engine 255 to infer keywords or criteria not explicitly provided in the utterance, determine suitable responses to subjective or indeterminate utterances (e.g., selecting a most likely answer to a query, asking a user for more information, etc.), generate events, identify peer affinities, or otherwise generate inferences for resolving navigation-related requests. The inference engine 255 may generate such inferences through awareness of previous context (e.g., through information provided by the context tracking engine 240), short-term or long-term shared knowledge 270, command histories, states of vehicular systems, user interfaces, or other devices, data sources 260, or other available information); 
a second step of performing a search request for a destination responded by the user, to a search engine configured to perform an information search (Kennewick, ¶ [0053], teaches the contextual information may relate to tracked topics, user location, routes traveled, previous requests, user interface state, user behavior, preferences, demographics, or other characteristics, among other types of contextual information. Kennewick, ¶ [0055], teaches the navigation agent 225 a and one or more ; 
a third step of generating behavior history information including a destination specified based on a search result of the search engine (Kennewick, ¶ [0053], teaches contextual information relating to a navigation domain may be maintained via the context tracking engine 240, short-term shared knowledge 270, and long-term shared knowledge 275, among other things. For example, the contextual information may relate to tracked topics, user location, routes traveled, previous requests, user interface state, user behavior, preferences, demographics, or other characteristics, among other types of contextual information. Further, Kennewick, ¶ [0057], teaches the first utterance establishes a context of “restaurants,” and the voice user interface responds to the utterance in light of a shared knowledge inference indicating that the user does not like fast food. Furthermore, while the second utterance does not explicitly reference a restaurant, the context established in the first utterance .
Kennewick teaches the limitations as identified above. Kennewick does not explicitly teach:
a fourth step of determining whether the vehicle is parked and a fifth step of determining whether an input destination has been received, and wherein as a result of the vehicle being parked and an input destination not being received the first, second, and third step are performed.
However, Wolverton teaches: 
a fourth step of determining whether the vehicle is parked (Wolverton, ¶ [0076], discloses determining that the light the user is referring to is an indicator that the parking brake is turned on) and a fifth step of determining whether an input destination has been received (Wolverton, ¶ [0076], discloses the input monitor detects speech input), and wherein as a result of the vehicle being parked and an input destination not being received the first, second, and third step are performed (Wolverton, ¶ [0085, 0088, 0111, 0096-0097, 0104-0106], disclose the method determines whether further clarification or additional information is needed from the user to provide a suitable response to the input. If the method determines the further clarification is unnecessary, the method provides output to the user. Further details are described below with reference to FIG. 6. If further clarification is needed, the vehicle personal assistant prompts the user for clarification or otherwise obtains additional inputs … the method determines how to prompt the user for clarification based on the current vehicle context. For example, if the vehicle 104 is parked, the method may prompt the user via spoken natural language, text, graphic, and/or video … … the computing system 100 to proactively initiate a dialog with the user in response to task and/or condition-based user input 102 and real-time vehicle-related inputs 110, is performed … the user may request the vehicle personal assistant to “Remind me to pick up flowers for my wife on my way home from work.” In such circumstances, the vehicle personal assistant may monitor the inputs and output a reminder to the user when the vehicle approaches a flower shop on the user's route home from work).
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Kennewick, with the teachings of Wolverton, to utilize verbal cues and user contextual or preference information for operating the navigation architecture. Modification would have been obvious to one of ordinary skill in the art because utilizing user contextual or preference information will efficiently provide more relevant information to the user. .


Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication, US 20140288934, to Michael R. Kennewick et al, hereinafter “Kennewick”, in view of U.S. Patent Application Publication, US 20140136187, to Michael J. Wolverton et al, hereinafter “Wolverton”, and further in view of U.S. Patent Application Publication, US 20160084668, to Marcel van Os et al, hereinafter “Os”.

Regarding claim 7, the modification of Kennewick and Wolverton teaches the claimed invention substantially as claimed.
Kennewick does not explicitly teach: when the information providing apparatus is activated, the behavior history generation unit specifies processing that has not been completed by the information providing apparatus at a previous activation, and executes the specified processing that has not been completed.  
However, Os teaches:
when the information providing apparatus is activated, the behavior history generation unit specifies processing that has not been completed by the information providing apparatus at a previous activation, and executes the specified processing that has not been completed (Os, ¶ [0470, 0504-0506], discloses control returns to the interactive navigation application to provide navigational .
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Kennewick and Wolverton, with the teachings of Os, to utilize verbal cues and user contextual or preference information for operating the navigation architecture. Modification would have been obvious to one of ordinary skill in the art because utilizing user contextual or preference information will efficiently provide more relevant information to the user. Motivation to do so would be to improve the user’s interaction with the impacted device (Kennewick, ¶ [0036]).

Regarding claim 10, the modification of Kennewick and Wolverton teaches the claimed invention substantially as claimed.
Kennewick further teaches the behavior history generation unit generates the behavior history information associated with at least one of a user ID to identify the user or a terminal ID to identify the information providing apparatus (Kennewick, ¶ [0049-0050], discloses by building context over time (e.g., by generating short and long-term profiles of a user, conversations with the user, frequent topics or preferences, etc.), the navigation agent 225 a may automatically combine knowledge, adapt preferences, remove conflicts, or perform other adaptations to refine or otherwise optimize an operational framework thereof. For example, the agents 225, which include at least a navigation agent 225 a, may adapt through ongoing use of short-term shared knowledge 270 and long-term shared knowledge 275 about a user's behavior, preferences, or other characteristics. Further, agent adaptation may occur across the plurality of agents 225, for example, in response to various ones of the agents 225 resolving voice-based requests (e.g., by invoking one or more applications 250, querying one or more data sources 260, cooperating with one or more other agents 225, or learning through a misrecognition engine 230, a voice search engine 235, a context tracking engine 24, etc.)); 
Kennewick does not explicitly teach: the server comprises at least one of a user authentication unit configured to perform user authentication with use of the user ID or a 61072388.1348 terminal authentication unit configured to perform terminal authentication with use of the terminal ID, and a behavior history management unit configured to transmit the behavior history information associated with the user ID or the terminal ID to the information providing apparatus when the user authentication or the terminal authentication succeeds.  
However, Os teaches:
the server comprises at least one of a user authentication unit configured to perform user authentication with use of the user ID or a 61072388.1348 terminal authentication unit configured to perform terminal authentication with use of the terminal ID, and a behavior history management unit configured to transmit the behavior history information associated with the user ID or the terminal ID to the information providing apparatus when the user authentication or the terminal authentication succeeds (Os, ¶ [0395-0396], discloses when the process determines that lock-screen is active, the process determines (at 4440) whether an option is set to navigate while the screen is locked. Some embodiments provide a user-selectable option for allowing navigation while the screen is locked. Other embodiments always allow at least limited navigation functionalities when lock-screen is active. When the option does not allow navigation while lock-screen is active, the process exits … Otherwise, the process determines (at 4445) whether the audio command to start navigation is recognized as an authorized user. Some embodiments use voice recognition to compare the voice received (at 4405) for the audio command with voice samples from authorized users of the device in order to prevent an unauthorized user who has gained access to the device with locked screen to use the device. The embodiments that do not check for authorized users' voice bypass operation 4445. If the voice is not recognized, the process ends. Otherwise, the process selects one route to the destination. As described above, some embodiments only display one route (instead .  
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Kennewick and Wolverton, with the teachings of Os, to utilize verbal cues and user contextual or preference information for operating the navigation architecture. Modification would have been obvious to one of ordinary skill in the art because utilizing user contextual or preference information will efficiently provide more relevant information to the user. Motivation to do so would be to improve the user’s interaction with the impacted device (Kennewick, ¶ [0036]).


Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable should the impacted claims be rewritten in independent form, including all of the limitations of the base claim and any intervening claims, and should the objections and rejections within this Office action be overcome. Further, allowability is contingent upon further consideration of Applicant’s response, in combination with the discovery of pertinent art (by Examiner or Applicant) upon conducting a further search.

The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art of record is Kennewick (US PGPub 20140288934), and Os  (US PGPub 20160084668), which the combination generally focuses on using voice assistance and behavior history to provide destination information to users. The combination of Kennewick and Os does not explicitly teach the combination of elements disclosed in each of the impacted claims –in combination with the limitations of the base claims and any interviewing claims. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kato (US Patent Application Publication 20150094949) discloses a condition determination unit configured to determine current conditions of at least .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M ANTOINE whose telephone number is (571)431-0687.  The examiner can normally be reached on Mon - Fri: 9am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PIERRE M VITAL can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALICIA M ANTOINE/Examiner, Art Unit 2162                                                                                                                                                                                                        5/21/2021